Citation Nr: 1716522	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  16-06 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the reduction in the disability rating for the Veteran's prostate cancer from 100 to 10 percent effective October 1, 2015 was proper.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army for several years including from June 1959 to May 1962 and between July 1962 and February 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which reduced the Veteran's disability rating for prostate cancer from 100 percent to 10 percent effective October 1, 2015.  In the same rating decision, the RO found the Veteran was entitled to special monthly compensation based on housebound until October 1, 2015. 


FINDING OF FACT

The RO did not provide the Veteran with notice of his right to submit evidence including his right to a predetermination hearing before reducing his rating for prostate cancer from 100 percent to 10 percent. 


CONCLUSION OF LAW

The reduction of the evaluation for prostate cancer from 100 percent to 10 percent effective October 1, 2015 was not proper.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 3.343(a), 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's prostate cancer is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528 as a malignant neoplasm of the genitourinary system.  Under Diagnostic Code 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 

Under 38 C.F.R. § 3.105(e), where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  

Under 38 C.F.R. § 3.105(i), the advance written notice concerning proposed action must inform the beneficiary that he or she will have an opportunity for a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The 10 day advance notice may be waived by agreement between VA and the beneficiary or representative.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.

The Board finds that the Veteran was not provided with notice in accordance with the provisions of 38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.105(i).  The Board notes that the RO did notify the Veteran of its proposal to reduce his evaluation of prostate cancer to 10 percent in a January 2015 rating proposal letter.  However, the proposal letter did not inform the Veteran that he had at least 60 days to submit additional evidence, and it did not inform him that he had the right to request a predetermination hearing within 30 days.  

The Board finds that the deficiencies in notice to the Veteran constitute a prejudicial violation of due process.  The Board finds the reduction in rating for the Veteran's prostate cancer resulted in a reduction in his overall compensation.  Specifically, the RO found the Veteran's entitlement to special monthly compensation for housebound was limited to the date of the reduction in the 100 percent rating for prostate cancer.  See July 2015 Rating Decision.  Accordingly, the Board finds that the reduction is void ab initio, and restoration of the Veteran's 100 percent rating for prostate cancer is warranted.


ORDER

A 100 percent disability evaluation for the Veteran's for prostate cancer is restored, effective October 1, 2015, the date of the reduction. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


